Citation Nr: 1701070	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  12-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic ear infections.

4.  Entitlement to service connection for the residuals of pneumonia.

5.  Entitlement to service connection for the residuals of Hepatitis A, to include liver dysfunction.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1975, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   The Veteran originally requested a hearing before a Veterans Law Judge in connection with his appeal; however, he withdrew his request in August 2016.  

The Veteran previously submitted a claim of entitlement to service connection for hepatitis, which was denied by an April 1975 rating decision.  In March 2009, the RO obtained service treatment records that had been in existence, but not previously been associated with the claims file.  The Board finds that these records are relevant to the Veteran's hepatitis claim because they show that he was treated for hepatitis during service.  Accordingly, the claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2016).

The issues of entitlement to service connection for bilateral hearing loss, chronic ear infections, residuals of pneumonia and residuals of hepatitis A (including liver dysfunction) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(b), 3.307(a), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for tinnitus is warranted.  The Veteran has reported ongoing, recurrent tinnitus during the appeal period, and that his tinnitus began during his active duty service.  See January 2010 Notice of Disagreement.  Additionally, the Veteran reported being exposed to extreme loud noises in service, including the noise of cryptography machines, teletype machines, gunfire, mortars and rockets.  See id; see also April 2009 VA Audiology Examination; July 2012 Substantive Appeal.  Even though his service treatment records are silent for reports of tinnitus in service, the Veteran is competent to give reports concerning his noise exposure and the onset of his tinnitus in service, and the Board finds his reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Board notes the negative nexus VA medical opinions of record; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.



REMAND

The Board finds that remand is necessary so that further development may be completed.  First, with regard to the Veteran's claims of entitlement to service connection for the residuals from pneumonia and hepatitis A, the Board finds that VA examinations are warranted.  The Veteran contends that he currently suffers from liver dysfunction as a result of his hepatitis A in service, and suffers from frequent colds and bouts of pneumonia as a result of having pneumonia in service.  See January 2009 Application for Benefits; January 2010 Notice of Disagreement.  His service treatment records (STRs) show that he was treated for hepatitis A and pneumonia in service, but there is insufficient evidence of record showing that a nexus exists between the Veteran's reported symptoms and his symptoms in service.  Thus, VA examinations should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that the issues of entitlement to service connection for bilateral hearing loss and chronic ear infections must also be remanded to afford the Veteran a new VA examination and medical opinion because the April 2009 and May 2009 VA examinations and medical opinions provided are inadequate.  A review of the Veteran's STRs indicate that he may have had an ear disorder or hearing loss disorder that pre-existed service; however, this evidence was not adequately addressed by the examiners.  During his February 1968 pre-induction examination, the Veteran reported experiencing "ear, nose or throat trouble," "running ears" and hearing loss.  See February 1968 Report of Medical History.  The examiner noted that the Veteran experienced occasional drainage of the right ear with recurrent infections and transient hearing loss.  See id.  The April 2009 and May 2009 VA examiners reported that the Veteran had a hearing test at enlistment in February 1968, which showed normal hearing in both ears; however, the record also shows that in April 1968, shortly after the Veteran entered into service, he was treated for an upper respiratory infection and reported that his hearing had been very poor for two years.  See April 1968 Abbreviated Clinic Record; see also April 25, 1968 Entry in Chronological Record of Medical Care.  These symptoms persisted, and he was seen again in May 1968 at which time he again reported that his ears had been giving him trouble for two years.  See May 7, 1968 Entry in Chronological Record of Medical Care.  He was seen by the ENT Clinic in May 1968, at which time he complained of intermittent discharge from ears.  A May 1968 hearing test showed decreased hearing in both ears.  See May 8, 1968 Audiogram; see also May 13, 1968 Entry in Chronological Record of Medical Care; May 2009 VA Examination Report.  Repeat testing performed approximately one week later showed normal hearing.  See May 17, 1968 and May 20, 1968 Hearing Test Reports; see also May 20, 1968 Otolaryngology Clinic Note.   Nevertheless, the Veteran continued to complain of throughout May 1968 and June 1968.  See May 28, 1968, June 5, 1968 and June 18, 1968 Entries in Chronological Record of Medical Care.  Although the April and May 2009 VA examiners noted this evidence, they did not provide an opinion as to whether the Veteran had an ear or hearing loss disorder that existed prior to service, and if so, whether the disorder was aggravated by service.  Thus, a new VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms relating to hearing loss, chronic ear infection, residuals of pneumonia and/or residuals of hepatitis or liver dysfunction.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of the symptoms he contends are residuals of pneumonia and/or hepatitis A in service.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as that any of the Veteran's diagnosed disorders, including his claimed chronic colds, chronic pneumonia or liver dysfunction (1) had their clinical onset during active service or within one year after his separation from service, or (2) are otherwise related to an event, injury or disease incurred in service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

5.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his bilateral hearing loss disorder and chronic ear infections.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

a). State the likelihood that the Veteran's bilateral hearing loss disorder and/or chronic ear infection disorder existed prior to service.  If you cannot provide an opinion without resort to speculation, please explain why this is so.  

b). If you conclude that bilateral hearing loss and/or chronic ear infections did exist prior to service, please indicate that likelihood that the disability worsened beyond its natural progression during service.  

c).  If you determine that the Veteran's bilateral hearing loss and/or chronic ear infections did not exist prior to service, then please opine whether it is at least as likely as not that the disability had its onset during service or resulted from a disease or injury in service, including acoustic trauma.  

In offering your opinions, please acknowledge and discuss the Veteran's competent and credible report as to his in-service noise exposure, as well as his symptoms before, during and after service.  Also, please consider and address the February 1968 pre-induction report of medical history showing complaints of  "ear, nose or throat trouble," "running ears" and hearing loss, as well as the notation that the Veteran experienced occasional drainage of the right ear with recurrent infections and transient hearing loss; the February 1968 audiogram; the April 1968 STRs showing the Veteran's reports of poor hearing for two years (April 1968 Abbreviated Clinic Record; April 25, 1968 Entry in Chronological Record of Medical Care); the May 1968 and June 1968 STRs showing continued complaints of ear trouble and additional reports of problems with ears/hearing loss prior to service (May 7, 1968 Entry in Chronological Record of Medical Care; May 1968 ENT Clinic Note; May 13, 1968, May 28, 1968, June 5, 1968 and June 18, 1968 Entries in Chronological Record of Medical Care) and the May 8, 1968 audiogram showing decreased hearing acuity in service.

The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

6.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


